FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        February 28, 2022

                                       No. 04-21-00024-CV

                 FFGGP, INC., as trustee of the Windward Trace 9131 Land Trust,
                                            Appellant

                                                 v.

   MTGLQ INVESTORS, LP, Rushmore Loan Management Services, LLC, and U.S. Bank
              National Association, as trustee of TIKI Series IV Trust,
                                     Appellees

                    From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020-CI-02266
                         Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

       On January 12, 2022, this court issued an opinion and judgment reversing and rendering
judgment in appellant’s favor. On February 10, 2022, appellees filed a motion for rehearing.
After considering the motion, the motion is DENIED.


           It is so ORDERED February 28, 2022.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT